FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BARRY LOUIS LAMON,                               No. 11-17796

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01390-LJO-
                                                 GBC
  v.

J. MASIEL, Correctional Officer; et al.,         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Barry Louis Lamon appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil rights

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000), and based on res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

Cir. 2002). We affirm.

      The district court properly dismissed Lamon’s access to courts claim at

screening because the second amended complaint failed to state facts suggesting

that the alleged interference hindered Lamon’s efforts to pursue a nonfrivolous

legal claim. See Lewis v. Casey, 518 U.S. 343, 351 (1996) (setting forth actual

injury requirement).

      The district court also properly dismissed Lamon’s claims with respect to the

supervisory defendants because the second amended complaint failed to state the

supervisors’ personal involvement in the alleged constitutional deprivation or a

sufficient causal connection between any supervisor’s wrongful conduct and the

constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1205-07 (9th Cir. 2011)

(setting forth requirements for supervisory liability).

      The district court properly dismissed the remainder of the action as barred

by the doctrine of res judicata because Lamon raised, or could have raised, his

claims in a prior action that involved the same nucleus of facts and was decided on

the merits. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th

Cir. 2001) (“Res judicata ... bars litigation in a subsequent action of any claims that


                                           2                                    11-17796
were raised or could have been raised in the prior action.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying Lamon’s motions

for reconsideration because Lamon failed to show grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth elements for reconsideration and

standard of review).

      Lamon’s remaining contentions are unavailing.

      The Clerk shall file the Reply Brief received June 25, 2012.

      AFFIRMED.




                                           3                                    11-17796